Citation Nr: 1217490	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  06-12 661	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a dental disorder, including as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1964 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) originated from June 2004 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In July 2009, and again in June 2010, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for additional development and consideration.  In accordance with the Board's June 2010 remand directive, the RO scheduled a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  The Veteran had this hearing in February 2011.

While testifying during his hearing, the Veteran indicated he believes his PTSD should be rated higher than 70 percent, as 100-percent meaning totally disabling.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed a Veteran is seeking the highest possible rating for a disability unless he expressly indicates otherwise).

But this claim for a higher rating for his PTSD is no longer on appeal to the Board.  In its July 2009 disposition, the Board increased the rating for this disability from 50 to 70 percent, though denied an even higher 100 percent rating.  And there is no indication he appealed that Board decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  When notifying him of that decision, the Board attached an additional page (VA Form 4597) explaining his right to appeal that decision, which indicated he had 120 days to appeal that decision to the Court, which he did not do.  So that Board decision is final and binding on him based on the evidence then of record and not subject to revision absent a showing that it was fatally flawed or undebatably erroneous (i.e., involved clear and unmistakable error (CUE)) or some other exception to finality applies, such as the Chairman of the Board orders reconsideration of that decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  A February 2010 RO decision since issued has implemented the Board's July 2009 decision granting the higher 70 percent rating for the PTSD.  The RO assigned a retroactive effective date of February 10, 2004, for this higher rating, which the Veteran did not separately appeal to the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal this "downstream" issue).

His recent hearing testimony, however, proclaiming his entitlement to an even higher 100 percent rating for his PTSD, is sufficient to again raise this issue.  But this additional issue has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional issue at this time, so it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO). 

In June 2011, the Board remanded the claims that are still at issue to the RO via the AMC for the third time.  Regrettably, though, since there was not the required compliance with those remand directives, the Board must yet again remand these claims to the RO via the AMC.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA, as a matter of law, a concomitant duty to ensure compliance with the terms of the remand, and the Board itself commits error in failing to ensure this compliance).



REMAND

In a March 2012 statement, the Veteran's representative acknowledged the RO, as the AOJ, had obtained the Veteran's Social Security Administration (SSA) records and had had the Veteran examined as directed in the Board's June 2011 remand.  However, the representative also correctly observed that the RO did not, upon receipt of this additional evidence, readjudicate the claims, as there is no supplemental statement of the case (SSOC) in the claims file addressing the additional evidence submitted since and in response to the Board's prior remand.  38 C.F.R. §§ 19.31, 19.37 (2011).  There is no such SSOC in the Veteran's Virtual VA file, either.  Now, in certain instances, the Virtual VA paperless claims processing system is utilized, instead of paper, wherein a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

Since there was not the required compliance with the June 2011 remand directive in terms of readjudicating the claims upon receipt of all additional evidence obtained on remand, the Board must again remand these claims to have this done since the Veteran has not waived this right.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

Accordingly, these claims are again REMANDED for the following action:

Readjudicate the claims in light of all additional evidence received or otherwise obtained since the most recent SSOC, including the SSA records and VA examination findings obtained following and as a result of the Board's prior June 2011 remand.  If, after this readjudication, the claims are not granted to the Veteran's satisfaction, send him another SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims. 

The Veteran has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claimsmust be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

